Exhibit 10.1

May 12, 2014

Donald Berg

14212 Reserve Cove

Prospect, KY 40059

Dear Don:

Congratulations on your retirement from Brown-Forman (the “Company”), and thank
you again for your many years of service. As we have discussed, you handed off
your duties as Chief Financial Officer effective January 31, 2014, and you will
retire from employment with the Company effective April 30, 2014. In the interim
period between January 31, 2014, and April 30, 2014, you will continue to be
employed by the Company and will help transition your duties. This letter
outlines the ways the Company is offering to support you during and after this
transition.

Don, you are entitled to receive the first category of benefits contained in
Section 1 of this letter whether or not you sign the Release and Agreement
(Section 3). The benefits contained in Section 2 however, require your agreement
and signature. If you decide to sign the Release and Agreement, note that you
are also agreeing to everything contained in Sections 1 and 2 as explained
below.

We would like to call your attention to one specific item that is discussed
below – understanding how to continue your health care and other insurance
coverages after you move from employment status to retirement. To avoid any
interruption in your medical coverage, we encourage you to act quickly on the
information you will be sent shortly after your last date of employment.

Section 1 – General Information

This section describes your status and rights in various matters, and explains
steps you may need to take. To confirm, you do not have to sign the Release and
Agreement to receive any of the benefits listed in this Section 1.

Vacation

You will be paid for the number of unused vacation days remaining as of your
last date of employment, in the payroll cycle following your last date of
employment. Either you or Sue Smith can provide this information to us; please
let us know how you would like to handle. To the extent your last date of
employment is before April 30, 2014, however, you will be paid for the number of
unused vacation days remaining as of your last date of employment, in the
payroll cycle following your last date of employment, and those unused days will
be counted as days of employment for purposes of your short-term cash incentive.

Holiday Bonus

You will receive a pro-rated holiday bonus based on your last date of employment
with the Company. (The holiday bonus is accrued on a December-November cycle.)
This amount will be paid in the payroll cycle following your last date of
employment.



--------------------------------------------------------------------------------

Page 2

 

American Express and Other Amounts Owed to the Company

You are responsible for completing any outstanding expense reports and making
arrangements to reimburse any amounts owed the Company. You must take these
actions whether or not you sign the Release and Agreement. Let’s discuss the
easiest way to manage these matters, with help from Sue Smith.

Employee Benefits

Following is a brief explanation of what happens to your Company benefits upon
the end of your employment. You will receive additional personalized information
directly from the Brown-Forman Benefits Service Center. Please contact the
Brown-Forman Benefits Service Center by calling 1-877-775-1477 with questions
regarding any of these items, or to change an address on file. Don, you are also
welcome to contact Cheryl Beckman (502-774-6747) or Donna Wimbec (502-774-7306)
directly if you prefer.

Medical, Vision and Dental Coverage Continuation. Your medical, vision, and
dental coverages end on the last date of your employment. If you so elect, those
coverages can be continued for up to 18 months under a law known as COBRA.
Shortly after your last date of employment, you will receive, at your home
address as prescribed by the COBRA law, an “Election and Enrollment” form which
you must complete, sign and return as directed in that letter. Please note:
COBRA information will come from Conexis, our partner for administering COBRA.
If you do not receive a COBRA packet within two weeks following your last date
of employment, please notify the B-F Benefits Service Center at 1-877-775-1477.
Note the attached flow chart describing the COBRA administration process.

Reinstatement of your medical, vision, and dental coverages under COBRA require
completion of the COBRA enrollment form and forwarding the document, along with
any required premium, to the address specified on the form. You will have 60
days from the date of your COBRA package to enroll in COBRA benefits. The
premium notice will follow soon after your enrollment form is received by
Conexis. Failure to pay the premium will result in your coverage not being
continued. Reinstatement can take up to three weeks from the mailing of the
required information. Once coverages are reinstated, they will be retroactive to
the last date of your employment, so no lapse in coverage will occur. If you
have claims denied during this period, please request that your provider re-file
once reinstatement has occurred.

Retiree Medical. You and your spouse are eligible for retiree medical coverage
under the B-F Retiree Medical plan. If you choose to elect that benefit, you may
do so within 31 days of your last date of employment. Alternatively, you can
elect COBRA through the subsidy period (ending January 31, 2015) to take
advantage of the subsidized premiums. You will then have 31 days from the
subsidy end date to elect retiree medical. If however, you are eligible for
other employer sponsored coverage (i.e., coverage from a new employer), you may
elect to waive enrollment in the B-F Retiree Medical plan until such time your
other employer coverage ends by contacting the B-F Benefits Service Center at
1-877-775-1477. The B-F Retiree Medical waiver due to other employer coverage
must be made within 31 days of your last date of employment, or within 31 days
of the end of the subsidy period (if applicable), in order to be eligible to
enroll at a later date. Once waived, the coverage can be later be elected within
31 days of your other employer sponsored coverage ending by contacting the B-F
Benefits Service Center.



--------------------------------------------------------------------------------

Page 3

 

Flexible Spending Accounts (FSAs)

Health Care FSA – You may elect COBRA for your Health Care FSA following your
last date of employment (after deducting submitted expenses from contributions
thus far from payroll). If you elect to continue the Health Care FSA benefit
under COBRA, please note that the Your Spending Account (YSA) Debit card will no
longer be active after your last date of employment. Reimbursement is requested
for eligible FSA expenses by completing claim forms (“Health Care Claim Forms”)
which can be requested through YSA at 1-877-775-1477. If you elect not to
continue the Health Care FSA under COBRA, you have until March 1 following the
end of the year to submit claims for reimbursement for eligible services
incurred through your last date of employment.

If you elect COBRA for your Health Care FSA and continue that coverage through
the end of the plan year, you have until March 1 following the end of the year
to file claims for reimbursement for eligible services and items received or
purchased up to December 31 of the plan year. Should you drop your COBRA
coverage at any point prior to the end of the plan year, you have until March 1
following the end of the year to file for reimbursement for eligible services
and items received or purchased prior to the date of the COBRA termination.

IMPORTANT REMINDER FOR FSA REIMBURSEMENTS: Keep copies of all receipts for
services and/or items for which you receive reimbursement from either a Health
Care or Dependent Care FSA with your tax records for as long as you retain those
tax records (recommended seven years). YSA, as required by the IRS, may request
verification of expenses well after the end of the plan year.

For questions about your FSA account(s), contact YSA at 1-877-775-1477.

B-F Live Well Health Incentive Account (LWIA)

You may elect COBRA for your LWIA if you have a positive balance in your account
as of your last date of employment (after deducting submitted expenses from
incentives earned). If you elect to continue the LWIA benefit under COBRA,
please note that the Your Spending Account (YSA) Debit card will no longer be
active after your last date of employment. Reimbursement is requested for
eligible expenses by completing claim forms (“Health Care Claim Forms”) which
can be requested by contacting YSA at 1-877-775-1477. If you elect not to
continue the LWIA under COBRA, you have until March 1 following the end of the
year to submit claims for reimbursement for eligible services incurred through
December 31st.

If you elect COBRA for your LWIA and continue that coverage through the end of
the calendar year, you have until March 1 following the end of the year to file
claims for reimbursement for eligible expenses incurred through December 31st.
Should you drop your COBRA coverage at any point prior to the end of the year,
you have until March 1 following the end of the year to file for reimbursement
for eligible expenses incurred prior to the date of the COBRA termination.

IMPORTANT REMINDER FOR LWIA REIMBURSEMENTS: Keep copies of all receipts for
services and/or items for which you receive reimbursement from Health Care
providers with your tax records for as long as you retain those tax records
(recommended seven years). YSA, as required by the IRS, may request verification
of expenses well after the end of the plan year.



--------------------------------------------------------------------------------

Page 4

 

For questions about your LWIA account, contact YSA at 1-877-775-1477.

 

  •   Group Life Insurance. All life insurance benefits end on your last date of
employment. These include Company paid life insurance plus any additional life
insurance coverage for yourself, your spouse, or your dependent child(ren) that
you have elected on a contributory basis. The plan allows you in most cases to
continue life coverage under an individual conversion policy, which is a whole
life policy with The Hartford. The plan also allows you in most cases to “port”
your coverage, that is, to continue coverage under a group term life policy with
The Hartford. To apply for conversion or portability coverage, you must apply
within 31 days of your last date of employment by calling The Hartford at
1-877-320-0484.

 

  •   Short-Term and Long-Term Disability coverage for any future disability
ends upon your last date of employment and cannot be converted to a private
policy. If you are on a long-term disability leave as of your last date of
employment, information about your current disability benefits will be provided
separately.

 

  •   401(k) Savings Plan. As a 401(k) savings plan participant, you will be
entitled to a distribution, either through a cash payout or through a rollover
into a personal Individual Retirement Account (IRA) or another employer’s plan.
This is an important tax decision that should be discussed with your financial
advisor. You should contact Fidelity Investments directly at 1-800-835-5093 to
better understand your alternatives. You are also welcome to contact Cheryl
Beckman (502-774-6747) or Donna Wimbec (502-774-7306) directly with questions.
Please note that it will take approximately four weeks from your last date of
employment for your final contributions and dividends to be credited to your
account. Your account continues to participate in market performance (both up
and down) during this period. Further, you may continue to direct your
investments and make changes regarding your asset allocation until your account
is distributed.

 

  •   Executive Savings Plan (Nonqualified Deferred Compensation Plan). As a
participant in this executive benefit plan, you will be contacted within four
weeks of your last date of employment with specific information concerning the
payment of this benefit. If you do not receive information within four weeks of
this date, please contact Mullin TBG at 1-800-824-0040. Please note, if you
enrolled in the Plan for the current calendar year and made an election for a
portion of your STIP or LTIP to be deferred, by law, this deferral must still be
made into the plan even if your employment ended prior to the actual payment of
these bonuses.

 

  •   Pension. Because you are a vested participant in the pension plan, the
Brown-Forman Pension Center will send you detailed pension information
approximately six weeks after your last date of employment. That detailed
information will also provide you with the lump sum benefit available to you
from the Plan. You have a 120 day window from your last date of employment to
elect the lump sum benefit. If you do not request a lump sum within that window,
your only option for form of payment will be monthly installment payments. If
you have questions regarding your pension information, please contact the
Brown-Forman Pension Center at 1-877-775-1477. You are also welcome to contact
Cheryl Beckman (502-774-6747) or Donna Wimbec (502-774-7306) directly with
questions.



--------------------------------------------------------------------------------

Page 5

 

  •   SERP (Supplemental Executive Retirement Plan). As a participant in this
executive benefit plan, you will be contacted approximately six weeks after your
last date of employment with specific information concerning the payment of this
benefit. If you do not receive information six weeks after this date, please
contact the Brown-Forman Pension Center at 1-877-775-1477. You are also welcome
to contact Cheryl Beckman (502-774-6747) or Donna Wimbec (502-774-7306) directly
with questions.

 

  •   B-F Live Well Work Life Services. Should you or your dependents want
professional counseling, the Company encourages you to contact the Work Life
Services Program. These completely confidential services are provided by the
Company through United Behavioral Health for 30 days after your last date of
employment. Continuation of this benefit is also available under COBRA for 18
months at no cost to you. Even though this benefit is provided at no cost to
you, you still must elect it on the COBRA continuation form to be entitled to
the benefit. United Behavioral Health may be reached at 1-866-374-6061.

Short-Term Cash Incentive

You will receive a short-term cash incentive for F’14 prorated by the number of
calendar days you were employed during the F’14 fiscal year. It will be paid in
the same manner as to other participants after the end of the fiscal year. Your
plan has been designed so that 80% of your short-term incentive is based on
Brown-Forman’s actual performance and 20% is based on your Individual
Performance Objectives (IPO’s). Company performance will be used as a proxy for
your IPO score; thus, 100% of your short-term incentive payout will be based on
Brown-Forman’s actual performance.

Long-Term Cash, Stock Options, SSARs, and Performance-Based Restricted Stock

You will receive a long-term cash incentive for the performance period F’14-F’16
prorated by the number of whole months you were employed during F’14. Long-term
cash incentives for the performance periods F’12-F’14, F’13-F’15, and F’14-F’16,
respectively, will be adjusted for actual Company performance and be paid at the
same time and in the same manner as to employee participants, unless otherwise
provided herein.

You will be treated as a retiree for purposes of your stock options and
stock-settled stock appreciation rights (“SSARs”). You will have 7 years from
your last date of employment to exercise stock options and SSARs that are vested
and exercisable as of your last date of employment (however, you may not
exercise stock options or SSARs beyond the expiration date indicated on the
award agreement). SSARs granted in F’12, F’13, and F’14, respectively, will vest
on the date indicated on the award agreements. Upon vesting, you will have 7
years to exercise these awards. Your SSAR award issued in F’14 will be prorated
based on the number of whole months worked during F’14.

Performance-based restricted stock awards for the period F’11-F’14 are no longer
subject to performance conditions and restrictions will lapse on April 30, 2014.
Performance-based restricted stock awards for the periods F’12-F’15, F’13-F’16,
and F’14-F’17, respectively, will be adjusted for actual Company performance and
paid at the same time and in the same manner as to employee participants. Your
performance-based restricted stock award issued in F’14 will be prorated based
on the number of whole months worked during F’14.

Please note that your short-term and long-term cash incentives, stock options,
SSARs and performance-based restricted stock awards remain subject to the terms
and conditions of their respective award agreements and the Brown-Forman Omnibus
Compensation Plan under which they were issued.



--------------------------------------------------------------------------------

Page 6

 

Section 2 – Additional Benefits

This section describes the additional compensation that the Company will pay you
in return for your signing and fully complying with the Release and Agreement in
Section 3 of this letter (“Additional Benefits”).

Transition Payment

The Company will pay you a one-time transition payment of Five Hundred
Ninety-Eight Thousand Nine Hundred Fifty-Eight Dollars ($598,958) (“Transition
Payment”) payable in the payroll cycle following your last date of employment.
This payment, less required withholdings, will be automatically deposited to
your bank account through the normal semi-monthly payroll process.

Fiscal 2014 Make-Whole Benefit

Should your last date of employment be April 30, 2014, the Company shall provide
you with the Transition Payment, to be paid in the payroll cycle following
April 30, 2014.

Should you determine that your last date of employment be before April 30, 2014,
the Company shall pay you the Transition Payment, to be paid in the payroll
cycle following your last date of employment and the following additional
payments:

Salary and Holiday Bonus. The Company will pay you for any additional base
salary or holiday bonus to which you otherwise would have been entitled had your
last day of employment with the Company been April 30, 2014. This additional
base salary and holiday bonus amount will be paid in the payroll cycle following
your last date of employment based on your current annualized rate of Five
Hundred Ninety Eight Thousand Nine Hundred Fifty Eight Dollars ($598,958).

Short-Term Cash Incentive. The Company will pay you your target short-term cash
incentive for F’14 prorated by the number of calendar days that you were not
employed during the F’14 fiscal year. This amount will be paid in the payroll
cycle following your last date of employment based on your current annualized
rate of Four Hundred Fifteen Thousand Dollars ($415,000).

Long-Term Incentive. The Company will pay you your target long-term incentive
for F’14 prorated by the number of whole months that you were not employed
during the F’14 fiscal year. The long-term incentive will be paid in cash in the
payroll cycle following your last date of employment based on your current
annualized rate of Seven Hundred Sixty Thousand Dollars ($760,000).

Should the Company determine that your last day of employment be before
April 30, 2014, the Company shall pay you the Transition Payment and a payment
equal in value to your Salary and Holiday Bonus, your Short-Term Cash Incentive,
and your Long-Term Incentive as if you had been employed through April 30, 2014.
The lump sum Transition Payment of Five Hundred Ninety Eight Thousand Nine
Hundred Fifty Eight Dollars ($598,958) and the payment for Salary and Holiday
Bonus will be paid in the payroll cycle following your last date of employment.
The Short-Term Cash Incentive and the Long-Term incentive will be paid at the
same time and in the same manner as is normal for such bonusable employees.

Health Insurance and COBRA

The Company will pay for its portion of your health and dental coverage under
COBRA for nine (9) months following April 30, 2014. In the event that you
continue to receive health and dental coverage under COBRA past January 31,
2015, you will be responsible for full payment of the cost of such coverage in
order to ensure that the coverage is uninterrupted.



--------------------------------------------------------------------------------

Page 7

 

Summary

If you have any questions about this letter or the Release and Agreement, or if
there is any other transition matter you wish to discuss, please contact me at
502-774-7747. I encourage you to take your time in reviewing these materials. If
you decide to sign the Release and Agreement, please return one complete copy of
this entire document (the letter as well as the signed Release and Agreement) to
me, in the self-addressed envelope provided.

Don, again, congratulations on your retirement from Brown-Forman, and on behalf
of Paul Varga and the Brown-Forman Board of Directors, thank you for your
dedicated service and important contributions to the Company over the years. I
wish you all the best in the future.

 

Yours truly,

/s/ Lisa Steiner

Lisa Steiner, SVP, Chief HR Officer



--------------------------------------------------------------------------------

Page 8

 

Section 3 – Release and Agreement

1. GENERAL

(a) PURPOSE. I understand that I am entitled to the compensation and benefits
described in Section 1 above (General Information), even if I do not sign this
Section 3 Release and Agreement. I further understand that the Additional
Benefits described in Section 2 above are being offered by the Company to me
conditioned upon and as consideration for my signing and fully complying with
all aspects of this Section 3 Release and Agreement, and that I am not otherwise
eligible for these Additional Benefits.

(b) ENCOURAGEMENT TO CONSULT WITH ATTORNEY. I acknowledge that this Release and
Agreement is a binding legal document and that the Company advises me to consult
with an attorney before signing this Release and Agreement.

(c) REVIEW AND CONSIDERATION PERIOD. I acknowledge that I have been given at
least 21 days to review and consider this Release and Agreement and have had the
opportunity to use as much of that time as I wish before signing it.

I wish to accept the Additional Benefits described in Section 2 of this letter
and in exchange agree as follows:

2. RELEASE AND COVENANT NOT TO SUE. I hereby release, to the extent permitted by
law, the Company and all of its divisions, subsidiaries, affiliates, employees,
officers, directors, successors and assigns (hereinafter “the Company’) from all
claims, actions, causes of action, direct or derivative suits, demands,
grievances, promises, rights, warranties, debts, judgments, obligations,
liabilities, damages, losses, costs and expenses of every kind and nature, known
or unknown, suspected or unsuspected, foreseen or unforeseen, which I may have
or claim to have against the Company except as noted in Paragraph 2(d) below.

(a) This release includes but is not limited to all claims that I may have for
discrimination on the basis of religion, national origin, race, sex, disability,
age (including all claims under the Age Discrimination in Employment Act of 1967
as amended (ADEA)), and all other protected classifications under any other
federal, state or local laws or regulations, except as noted in Paragraph 2(d)
below. I also release, to the extent permitted by law, and except as noted in
Paragraph 2(d) below, any and all common law and statutory claims, including but
not limited to, contract, tort, or wrongful discharge claims.

(b) Except as provided in Paragraph 2(d) below and to the extent permitted by
law, I agree never to file any lawsuit, complaint, proceeding, grievance or
action of any sort arising from my employment or the termination of my
employment with the Company prior to the Effective Date of this Agreement as set
forth in Paragraph 4(a) below. If I violate this promise by suing the Company,
then I agree that I will forfeit any outstanding payments or benefits due under
Section 2 of this letter and will repay to the Company any amounts and benefits
already paid or provided pursuant to Section 2 of this letter.

(c) This Release and Covenant Not to Sue covers both known and unknown claims
that may exist prior to the Effective Date of this Agreement, as set forth in
Paragraph 4(a) below.

(d) This Release and Covenant Not to Sue does NOT cover:

 

  (i) any rights or claims arising after the Effective Date of this Release and
Agreement; or

 

  (ii)

my right to communicate with, file a charge with, or participate in an
investigation conducted by any federal, state, or local government



--------------------------------------------------------------------------------

Page 9

 

  agency or law enforcement entity, or to bring an action under Equal Employment
Opportunity Commission (“EEOC”)-enforced statutes with respect to rights that I
cannot be required to waive; or

 

  (iii) my rights to commence an action or proceeding to enforce this Release
and Agreement or to file a suit challenging its validity under the ADEA; or

 

  (iv) any rights or claims I may have for benefits under the provisions of any
pension benefit plan maintained by the Company and which is applicable to me; or

 

  (v) any rights which I may have under the existing or then-current
indemnification provision in the Company’s Articles, Bylaws, or any employee
benefit plan with which I worked at the Company’s request, or any such
provisions applying to employees generally, for any actions or claims against me
arising out of my tenure as an officer and employee of the Company; or

 

  (vi) any rights preserved by or created under this Agreement and/or the law.

(e) I agree that I will not file any claim or suit against the Company for any
reason without first engaging in discussions with a designated Company
representative in a good faith effort to resolve the dispute. Any such claim or
suit shall be filed in the state or federal courts located in Jefferson County,
Kentucky. In any claim or suit that I file, the prevailing party shall be
entitled to its reasonable attorneys’ fees and costs.

3. AGREEMENTS.

(a) MUTUAL NON-DISPARAGEMENT. I will not make any statements (whether orally or
in writing) which are intended to be derogatory or damaging to the Company, its
business, the business reputation, practices, or conduct of its Board of
Directors, or any of the Company’s assets, businesses, or relations with
customers, suppliers, or consumers. The Company’s Directors and the Executive
Leadership Team in office as of the Effective Date shall also not make any
statements (whether orally or in writing) which are intended to be derogatory or
damaging to me. This paragraph shall not restrict my ability or the ability of
the Company to (i) respond to any inquiry from applicable regulatory or other
authorities or to provide information pursuant to legal process, court order,
subpoena, or other effective directive by a court, administrative agency,
arbitration panel, or legislative body, or pursuant to law, rule, regulation, or
other requirement; (ii) enforce this Agreement; (iii) discuss any person or the
Company generally with legal counsel in a context in which it reasonably is
expected that the attorney will maintain as confidential under the
attorney-client privilege; or (iv) communicate with, or participate in an
investigation conducted by, the EEOC or any other federal, state, or local
government agency or law enforcement entity. Further, this paragraph shall not
require me to affirmatively take actions to enhance or support the Company or
other stakeholders.

(b) CONFIDENTIALITY. I acknowledge and reaffirm my ongoing legal and
professional obligations to maintain confidential and not use or disclose to any
other person or entity other than as permitted or required by law any trade
secrets or other non-public, confidential information belonging to the Company.
Confidential information includes all non-public: manufacturing, marketing and
strategic information and data; costs and pricing structures; financial and
accounting data; information regarding customers and suppliers; trade secrets
and trademarks; information regarding the Board of Directors’ Committees and
their activities; information regarding the shareholders’ shareholdings and
relationships with the Company; and legal and/or regulatory information. Nothing
in this Agreement shall prohibit or restrict me (or my attorney) from



--------------------------------------------------------------------------------

Page 10

 

responding to any inquiry, or providing testimony, about the Company’s
confidential or proprietary information by or before any federal or state
administrative or regulatory agency or authority, including pursuant to legal
process, court order, subpoena, or other effective directive by a court,
administrative agency, arbitration panel, or legislative body, or pursuant to
law, rule, regulation, or other requirement, or in connection with any
communication with, or participation in an investigation conducted by, the EEOC
or any other federal, state, or local government agency or law enforcement
entity.

(c) NON-COMPETITION. I agree, for a period of twelve (12) months following
April 30, 2014, not to accept employment with or serve as a Board member of, or
consultant to, or have any other advisory or ownership relationship with (other
than as an owner of less than one percent of its stock or as a consumer of its
products) any spirits Supplier (“Supplier” being defined as any U.S. or non-U.S.
spirits producer, manufacturer, brand owner, primary brand marketer, or
importer). Notwithstanding the foregoing, the Company agrees and acknowledges
that this non-competition provision does not prohibit my employment with,
consultancy to, or ownership of (i) any company whose primary business is as a
beverage alcohol distributor in the U.S., even if such distributor owns brands
and/or is also licensed as a spirits supplier or importer; or (ii) any Supplier
whose annual volume is less than 100,000 cases, except Suppliers (x) of bourbon
whiskey or Tennessee whiskey, or (y) whose principal place of business is in the
Commonwealth of Kentucky or the State of Tennessee.

(d) STANDSTILL. I agree that I will not directly or indirectly, enter into any
discussions, negotiations, arrangements or understandings with, or assist,
advise, encourage, or otherwise participate in any attempt to take over the
Company, the term “take over” being defined in the broadest possible manner to
include without limitation the acquisition of greater than one percent (1%) of
the Company’s Class A Common Stock, any proxy solicitation involving the
Company, the acquisition of a material portion of the Company’s assets, any
attempt to elect Directors to the Company’s Board of Directors who have not been
nominated by the Board, advocating for the Company’s restructuring, merger or
involvement in another business combination, or gaining any material voting
interest in the Company, provided, however, that nothing in this Agreement shall
prohibit or restrict me (or my family or heirs) from acquiring or selling
Class A Common Stock or other securities of the Company in amounts not to exceed
1% of any class thereof. Nothing in this paragraph shall be construed to
prohibit or restrict me from voting any shares that I own so long as those
shares do not constitute more than 1% in the aggregate of any class of shares.

(e) PROSPECTIVE EMPLOYMENT. I and the Company agree that all third party
inquiries regarding my employment at Brown Forman, including, but not limited
to, all inquiries from prospective employers, shall be referred to the Company’s
Human Resources Department and shall be handled pursuant to (i) what is the
current Company policy, which policy provides that such inquiries shall be
responded to with only the following information: my dates of employment; the
positions held during my employment with the Company; and if requested by the
party making the inquiry, confirmation of my final compensation package; as well
as (ii) the attached December 4, 2013 commentary. In addition, the Company will
fund executive outplacement services at a total cost not to exceed Fifty
Thousand Dollars ($50,000.00), which Fifty Thousand Dollars ($50,000) will be
paid directly to the outplacement agency I select upon presentation to the
Company of an invoice. Such invoice must be submitted to the Company for payment
within six months of the date of this Release and Agreement

(f) UNEMPLOYMENT CLAIM. The Company agrees not to contest any claim that I may
make for unemployment compensation benefits.



--------------------------------------------------------------------------------

Page 11

 

(g) INDEMNIFICATION. As of the execution date of this Release and Agreement, the
Company confirms that it has no intent to assert any legal cause of action
against me. Moreover, the Company agrees to indemnify and hold me harmless to
the fullest extent permitted by applicable law and/or, at a minimum, the
organizational documents and policies of the Company, including all policies
allowing the advancement of reasonable and documented attorneys’ fees and
expenses and all policies concerning amounts paid in settlement, for my actions
or inactions in accordance with my performance of duties as an officer,
employee, or agent of the Company or as a fiduciary of any benefit plan of the
Company. The Company also agrees to provide me with directors’ and officers’
liability insurance coverage after my employment with regard to matters
occurring during my employment with the Company, which coverage will be at a
level at least equal to the greatest level afforded other current officers of
the Company.

(h) COOPERATION. I agree to (i) cooperate with reasonable requests made to me by
the Company to provide information and to respond to questions related to
matters that occurred while I was employed by the Company and of which I have
knowledge; and (ii) at the Company’s request, participate in any proceeding or
litigation before any arbitral, administrative, judicial, legislative, or other
body or agency related to such matters. My agreement to cooperate or participate
in this regard, however, is premised upon being compensated for reasonable
attorneys’ fees and expenses, including but not limited to, reasonable fees and
expenses of any lawyer I choose to retain in connection with, as well as
reasonable travel, lodging, and meal expenses incurred by me in, performing all
acts and executing and delivering any documents that may be reasonably necessary
to carry out the provisions of this paragraph.

4. OTHER MATTERS

(a) RIGHT TO REVOKE. I understand that I may revoke this Release and Agreement
within seven (7) days after I sign it by delivering or sending a written notice
of revocation to Lisa Steiner, SVP Chief HR Officer (with a copy to the General
Counsel) at 850 Dixie Highway, Louisville, KY 40210, by no later than the close
of business on the seventh day after I sign this Release and Agreement. I
understand that if I revoke this Release and Agreement, it shall not be
effective or enforceable, and I will not receive the Additional Benefits
described in Section 2 of this letter. I also understand that if I sign this
Release and Agreement, Additional Benefits will not be paid until this
revocation period expires. This Release and Agreement becomes effective on the
eighth day after it is signed by me and not revoked (“the Effective Date”). To
the extent that the end of the revocation period or the Effective Date fall on a
Saturday, Sunday or holiday, the date will be considered the next business day.

(b) ENTIRE AGREEMENT. I agree that this is the entire agreement between me and
the Company, that the Company has not made any promises to me other than in this
letter, and that no changes may be made to this agreement unless in writing and
signed by me and the Company.

(c) SEVERABILITY; GOVERNING LAW; VENUE. I agree that if any part of this Release
and Agreement is found to be illegal or unenforceable, the rest of the Release
and Agreement will nevertheless be enforceable. This Release and Agreement shall
be governed by and construed in accordance with the laws of the Commonwealth of
Kentucky, without giving effect to the principles of conflict of laws; all
disputes arising under or relating to this Agreement, or its breach, shall be
decided in the state or federal courts located in Jefferson County, Kentucky,
except that the Company may seek enforcement of any of the covenants or
commitments contained herein in any jurisdiction where it is necessary in its
judgment to do so. In the event I fail to comply with any of the commitments set
forth in this Release and Agreement, the Company may seek to terminate this
agreement and recover the Additional Benefits provided to me.



--------------------------------------------------------------------------------

Page 12

 

I ACKNOWLEDGE AND AFFIRM THAT I HAVE CAREFULLY READ THIS RELEASE AND AGREEMENT.
I UNDERSTAND IT AND HAVE NO QUESTIONS ABOUT WHAT IT MEANS. I HAVE NOT BEEN
FORCED OR INTIMIDATED IN ANY WAY TO SIGN IT, AND I AM KNOWINGLY AND VOLUNTARILY
ENTERING INTO IT.

 

/s/ Donald C. Berg

Donald C. Berg

May 14, 2014

Dated

 

BROWN-FORMAN: By:  

/s/ Lisa Steiner

Printed Name:  

Lisa Steiner

Date:  

May 15, 2014



--------------------------------------------------------------------------------

Page 13

 

IMPORTANT!

Your health care stops at termination and must be activated

under COBRA before any claims can be considered.

In order for the Company to pay your COBRA premiums under the terms of your
Release and Agreement you must sign and return the COBRA forms for coverage to
be activated.

 

 

LOGO [g726131img01.jpg]